14. Public access to European Parliament, Council and Commission documents (
Before the final vote:
rapporteur. - Madam President, under Rule 53, I would like to ask the Commission to respond and tell us whether it intends to adopt all of Parliament's amendments as adopted today.
Vice-President of the Commission. - Madam President, I have the honour of giving the following declaration on behalf of the Commission.
The Commission takes note of the amendments voted by Parliament that it will study in detail. The Commission confirms its willingness to seek a compromise with Parliament and Council. The Commission will only consider its proposal after the two branches of the budgetary authority have adopted their positions. The Commission intends to continue to pursue a constructive dialogue, in the meantime, with both institutions.
rapporteur. - Madam President, I do not know where the Commissioner has been, but we adopted a position this morning.
I would therefore like to request that the plenary vote to refer the report back to committee, which would give the committee the flexibility to enter into negotiations with both the Council and the Commission.
I therefore ask for the House's support for a referral back to committee.
rapporteur. - Madam President, my thanks to the House for its patience on this, my final intervention. Can I now ask you, Madam President, to write a formal invitation to the Czech Presidency, as well as the incoming Swedish Presidency, to open a formal dialogue with the European Parliament as soon as possible?
Equally, as announced in the voting list and for the sake of clarity and coherence of the text that we have now adopted, I kindly ask that you request the plenary services to proceed, without any substantive change, to do the following: to group the articles according to their content under specific thematic titles, to re-order recitals and definitions accordingly and to produce and publish Parliament's position as a consolidated text as soon as possible.
Finally, may I pay due thanks to the enormous and supportive work which I have been given not only by the secretariats, but by the tabling services.
(Applause)
I will pass on this request, then, Mr Cashman, and the results will be made known.